Exhibit 99.2 NYSE: IRT WWW.IRTLIVING.COM Q2 2017 Earnings Release & Supplemental Information TABLE OF CONTENTS Company Information 3 Forward-Looking Statements 4 Earnings Release Text 5 Financial & Operating Highlights 9 Balance Sheets 10 Statements of Operations, FFO & CORE FFO Trailing 5 Quarters 11 Three and Six Months Ended June 30, 2017 12 Adjusted EBITDA Reconciliations Trailing 5 Quarters 13 Three and Six Months Ended June 30, 2017 13 Same-Store Portfolio Net Operating Income Trailing 5 Quarters 14 Three and Six Months Ended June 30, 2017 15 Net Operating Income Bridge 16 Debt and Capitalization Overview 17 Capital Recycling Activity 18 Property Summary 19 NOI Exposure by Market 20 Definitions 21 2 Independence Realty Trust
